THOMPSON, C.J.
Andrew Gerry Rice appeals the summary denial of his Rule 3.800(a) motion to correct sentence. We affirm without prejudice for Rice to file a motion pursuant to Rule 3.850.
Rice claims that he was sentenced pursuant to a plea agreement wherein the state agreed it would ask for no more than the minimum incarceration as determined by the sentencing guidelines. Further, Rice would be free to argue for a downward departure. Rice now argues that the score sheet was prepared pursuant to the 1995 guidelines, which subsequently were found to be unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). He alleges that his sentence would have been shorter under the 1994 guidelines, and that he should receive the benefit of his plea agreement and be resentenced pursuant to the 1994 guidelines.
Although Rice has alleged that his sentence would have been shorter, he neither alleges that his sentence would constitute a departure sentence from the 1994 guidelines nor that he was adversely affected by the application of the 1995 guidelines. The supreme court stated that both criteria must be met before a defendant is entitled to relief. We affirm the trial court and direct Rice to file a Rule 3.850 motion seeking to set aside his plea based on the mutual misunderstanding concerning the correct guideline range. Lancaster v. State, 764 So.2d 835 (Fla. 5th DCA 2000).
AFFIRMED, without prejudice.
HARRIS and PLEUS, JJ., concur.